 Case 1:19-cr-00057-LO Document 446 Filed 08/31/20 Page 1 of 4 PageID# 2921



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                              :
UNITED STATES OF AMERICA                      :
                                              :
          v.                                  :       Cr. No. 1:19-CR-57 (LO)
                                              :       Hon. Liam O’Grady
                                              :
SASCHA AMADEUS CARLISLE                       :
      Defendant                               :
                                              :

    DEFENDANT’S MOTION FOR APPOINTMENT OF ADDITIONAL COUNSEL

       COMES NOW the Defendant, Sascha Amadeus Carlisle, by and through counsel, and

respectfully moves this Court to appoint an additional counsel to represent Mr. Carlisle, pursuant to

the Crimnal Justice Act, 18 U.S.C. 3005, et. seq., United States v. Boone, 245 F.3d 352 (4th Cir.

2000), and the Plan of the United States Court of Appeals for the Fourth Circuit in Implementation

of the Criminal Justice Act [hereinafter Fourth Circuit Plan].

       In Boone, the Fourth Circuit held that the Criminal Justice Act "requires that second counsel

be appointed upon indictment for capital crimes, regardless of whether the government chooses to

seek the death penalty.” See Boone, 245 F.3d at 364. The Fourth Superseding Indictment (Doc. 439)

includes four capital crimes: Count 3, Violent Crimes in Aid of Racketering – Murder (in violation

of 18 USC §1959(a)(1)); Count 5, Kidnapping Resulting in Death (in violation of 18 USC

§1201(a)(1)); Count 7, Killing While Engaged in Drug Trafficking (in violation of 21 USC §848(e));

and Count 13, Firearms Murder (in violation of 18 USC §924(j)). Three defendants are charged in

these counts: Peter Le, Joseph Djuk-Huyun Lamborn and Young Yoo. These counts all relate to the

alleged murder of Brandon White.
 Case 1:19-cr-00057-LO Document 446 Filed 08/31/20 Page 2 of 4 PageID# 2922



       While Mr. Carlisle is not charged in any of the capital counts, he is charged in counts that:

(1) similarly relate to the alleged murder of Brandon White; and (2) carry the possibility of life

imprisonment. Specifically: Count 1, Racketeering Conspiracy (in violation of 18 USC §1962 (d))

and Count 4, Kidnapping Conspiracy (in violation of 18 USC §1201(c)). The remaining charge

against him –– Count 6, Narcotics Conspiracy (in violation of 21 USC §§ 841 & 846) –– also

carries the potential of life imprisonment.

       In implementing the Criminal Justice Act, the Fourth Circuit specifically provides that: “In

capital cases, and in other such cases of extreme difficulty where the interests of justice so require,

the court may appoint an additional attorney to represent a defendant.” Fourth Circuit Plan at II.6.

(emphasis added). Defense counsel respectfully submits that the instant matter is a case of unusual

and significant difficulty where the interests of justice require appointment of an additional attorney

for Mr. Carlisle.

       The evidence against Mr. Carlise will likely be almost entirely identical to the evidence

against the defendants entitled to second counsel under Boone. He is charged in the Count 1

Racketering Conspiracy with Le, Lamborn and Yoo, which includes the murder allegations that

implicate him. Mr. Carlisle is also charged in Count 4, which similarly relates to that same alleged

homicide. Moreover, in the absence of the government seeking the death penalty, the potential of life

imprisonment faced by Mr. Carlisle is the same as that faced by those co-defendants. The “interests

of justice” require appointment of a second counsel for Mr. Carlise, who is facing essentially the

same allegations and the potential for life imprisonment. See Fourth Circuit Plan at II.6.

       Moreover, this is also clearly a case “of extreme difficulty.” See id. This Court has previously

designated this as a complex case (See, e.g., Docket Entry 119) and that was before the additional

murder, kidnapping and racketeering allegations. These new allegations add a significant amount of

                                                  2
 Case 1:19-cr-00057-LO Document 446 Filed 08/31/20 Page 3 of 4 PageID# 2923



difficulty and complexity. The discovery is voluminous and ongoing. Moreover, the goverment

originally charged more than twenty defendants in this and related Reccless Tigers cases, many of

who have pled guilty and can be expected to be witnesses. Defense counsel further antipates

testimony of significantly more witnesses including gang experts, forensic experts, uncharged

cooperators and the like. Handling the cross-examinations of numerous witnesses during an extended

racketeering trial such as this fairly requires two counsel for Mr. Carlisle.

        This is an unusual and complex case and will be a lengthy and difficult trial. Second counsel

is mandated under Boone for at least three co-defendants facing primarily the same evidence as Mr.

Carlisle. Defense counsel submits that this is a case of “extreme difficulty where the interests of

justice so require” the appointment of additional counsel is warranted pursuant to the Criminal

Justice Act. See Fourth Circuit Plan at II.6.

        WHEREFORE, Defendant respectfully requests that the Court grant the foregoing motion in

the interests of justice.



                                                       Respectfully Submitted,

                                                       SASCHA AMADEUS CARLISLE
                                                       By Counsel


_______/s/________________
JEFFREY D. ZIMMERMAN
Jeffrey Zimmerman, PLLC
108 N. Alfred St.
Alexandria, VA 22314
(703) 548-8911
zimpacer@gmail.com




                                                  3
 Case 1:19-cr-00057-LO Document 446 Filed 08/31/20 Page 4 of 4 PageID# 2924




                                         Certificate of Service

          This is to certify that on the 31th day of August 2020, a true and accurate copy of the
foregoing was electronically filed and served via the Court’s CM/ECF system to all counsel of
record.




                                                ________/s/_______________
                                                JEFFREY D. ZIMMERMAN




                                                   4
